DISMISS; and Opinion Filed November 5, 2013.




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-13-00842-CR

                             SAHISHNU SHANMUGAM, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Collin County, Texas
                            Trial Court Cause No. 005-83471-2012

                              MEMORANDUM OPINION
                             Before Justices Moseley, Lang, and Brown
                                     Opinion by Justice Brown
        Sahishnu Shanmugam was convicted of driving while intoxicated, second offense.

Punishment was assessed at 300 days’ confinement in jail, probated for eighteen months, and an

$800 fine. When the clerk’s and reporter’s records were not filed, we ordered the trial court to

conduct a hearing on the status of the records. We adopted the findings that appellant, who filed

a pro se notice of appeal, did not appear for the hearing, is not indigent, and has not paid for the

record. Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b)

(clerk’s record not filed due to appellant’s fault).

                                                       /Ada Brown/
                                                       ADA BROWN
Do Not Publish                                         JUSTICE
TEX. R. APP. P. 47

130842F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SAHISHNU SHANMUGAM, Appellant                      On Appeal from the County Court at Law
                                                   No. 5, Collin County, Texas
No. 05-13-00842-CR        V.                       Trial Court Cause No. 005-83471-2012.
                                                   Opinion delivered by Justice Brown,
THE STATE OF TEXAS, Appellee                       Justices Moseley and Lang participating.

       Based on the Court’s opinion of this date, we DISMISS the appeal for want of
prosecution.


Judgment entered this 5th day of November, 2013.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE




                                             –2–